            Case 1:20-cr-00370-AT Document 10 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,                             :

                                                    :       ORDER
                 -against-                                  20 Cr. 370 (AT)
                                                    :

VITO NIGRO,                                         :

                           Defendant.                 :
------------------------------------------------------X
GABRIEL W. GORENSTEIN, United Stated Magistrate Judge:

         The Court has been informed that the parties wish to schedule a plea in this case on
certain dates in September before the Magistrate Judge on duty. The undersigned is on duty for
the first of the requested dates.

       The Assistant United States Attorney on the case requested that the Clerk’s Office
schedule the plea to take place in a courtroom. In Standing Order M10-468 (as amended June
24, 2020), however, Chief Judge McMahon of this Court found that “felony pleas . . . cannot be
conducted in person without seriously jeopardizing public health and safety” (emphasis added).
The Court accepts this finding.

         A remote felony plea is permitted where the defendant consents and the district judge
finds that the plea “cannot be further delayed without serious harm to the interests of justice.”
See Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136,
134 Stat. 281, §§ 15002(b)(2)(A), 15002(b)(4) (2020). The Clerk’s Office has contacted defense
counsel and has ascertained that the defendant consents to having the plea conducted remotely.
Accordingly, the Court directs the parties to make an application to Judge Torres on or before
August 14, 2020, on the question of whether it may be found that the plea “cannot be further
delayed without serious harm to the interests of justice.” Id. § 15002(b)(2)(A). If the parties
make such an application, and if Judge Torres makes the finding, the plea will be conducted
remotely on a date convenient to the parties and the Court in September. If, however, the parties
believe that plea can be delayed without serious harm to the interests of justice, they should so
state in a letter filed in lieu of the application and the plea will take place at a later time.

        SO ORDERED.

Dated: August 7, 2020
       New York, New York
